                   Case 1:19-cr-00131-PAE Document 671 Filed 01/21/21 Page 1 of 1



                                       DOAR RIECK KALEY & MACK
                                                ATTORNEYS AT LAW



         JOHN DOAR (1921-2014)                                                           ASTOR BUILDING
         WALTER MACK                                                                       7TH FLOOR
                                                                                         217 BROADWAY
            OF COUNSEL
         JOHN JACOB RIECK, JR.                                                       NEW YORK, N.Y. 10007-2911
         JOHN F. KALEY
                                                                                      TELEPHONE: (212) 619·3730
         DAVID RIVERA
                                                                                      FACSIMILE: (212) 962-5037
         MICHAEL MINNEFOR
                                                                                        e-mail: firm@doarlaw.com
                                                                                        website: www.doarlaw.com



                                                                     January 21, 2021


         By ECF Filing
         The Honorable Paul A. Engelmayer
         United State District Judge
         Southern District of New York
         United States Courthouse
         500 Pearl Street
         New York, NY 10007

                                       Re: United States v. Faustin, Docket No. 19 Cr. 131 (PAE)

         Dear Judge Engelmayer:

                 I represent Geraldine Faustin in the above-referenced matter. An in-person sentencing of
         Ms. Faustin presently is scheduled for February 4, 2021. Given what I understand to be the
         current limitations on in-person proceedings, I write now to request that sentencing be adjourned
         until the week of March 15, 2021 (but not March 15th), if that would be convenient for the Court.
         Ms. Faustin is on bail and not in custody. I have discussed this request with AUSA Schrier, who
         advised me that the Government consents to the adjournment requested.

                 Thank you for the Court’s consideration of this request.

                                                                     Respectfully submitted,

                                                                            /s/
GRANTED. Sentencing is adjourned to March 18, 2021
                                                                     John F. Kaley
at 2:30 p.m. The parties shall serve their sentencing
submissions in accordance with this Court's Individual
Rules & Practices in Criminal Cases. The Clerk of Court
is requested to terminate the motion at Dkt. No. 670.
                                                      1/21/2021


                                                PaJA.�
                              SO ORDERED.

                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
